Citation Nr: 0927603	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  03-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to 
September 1945.  The Veteran died in May 2001.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's cause of death was metastatic gallbladder 
cancer.

2.  During the veteran's life, service connection was in 
effect for residuals of multiple gunshot wounds and for 
postoperative nephrolithiasis, status post pyelolithotomy.

3.  Metastatic gallbladder cancer was not present during the 
Veteran's active service or until many years thereafter.

4.  There is no competent medical evidence relating the 
Veteran's metastatic gallbladder cancer to his period of 
active service or to the year following his separation from 
service

5.  There evidence of record does not show that residuals of 
multiple gunshot wounds or postoperative nephrolithiasis, 
status post pyelolithotomy, caused or substantially or 
materially contributed to the Veteran's death

6.  Polycystic kidneys were not present in service and the 
evidence of record does not establish a link between the 
disorder and the Veteran's period of active service.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board previously denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 2002) in April 2004.  The appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court determined that the appellant had 
abandoned her appeal of entitlement to benefits under 
38 U.S.C.A. § 1318.

The appellant has not raised a new claim for entitlement to 
service connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1318.  Therefore, her claim will be adjudicated 
on the basis of possible entitlement under 38 U.S.C.A. 
§ 1310.  




I.  Background

The Veteran served on active duty from October 1943 to 
September 1945.  He was wounded while serving in combat in 
France in July 1944.  He was wounded a second time, severely, 
in August 1944.  The Veteran's service treatment records 
(STRs) document his treatment for his wounds.  His records 
were negative for evidence of kidney stones or kidney 
disease.  In late October 1944, the Veteran complained of 
severe pain in the left lower quadrant.  X-rays did not show 
any definite evidence of an opaque stone in the kidneys, 
ureter, or bladder.  The STRs were also negative for any 
evidence of metastatic gallbladder cancer.

A review of the claims folder shows that the Veteran was 
originally treated for nephrolithiasis in October 1951.  A VA 
discharge summary provided a diagnosis of left renal stone - 
nephrolithiasis.  Nephrolithiasis is a condition marked by 
the presence of renal calculi, i.e., kidney stones.  See 
Booton v. Brown, 8 Vet. App. 368, 370 (1995); see also 
Moffitt v. Brown, 10 Vet. App. 214, 216 (1997).  A VA 
discharge summary from October 1952 also documented treatment 
for nephrolithiasis as well as pyelolithotomy.  The summary 
noted that the Veteran said he first experienced 
nephrolithiasis when he was returning to the United States in 
1944 and that he had it again in October 1951.

The Veteran was granted service connection for 
nephrolithiasis by way of a rating decision dated in November 
1952.  He was given a 10 percent disability rating that 
remained in effect from that time on.  

There are records to show that the Veteran received 
additional treatment relating to kidney stones at the VA 
Hospital in Hines, Illinois, between July 1953 and November 
1955.  This is signified by the several copies of Report of 
Hospitalization, VA Form 10-2593, contained in the claims 
folder.  Attempts were made to obtain the treatment records; 
however, the only records available were locator cards that 
documented the Veteran's treatment at the facility between 
1952 and 1956 but provided no further information.  

The Veteran submitted a claim for an increased rating for his 
service-connected disabilities and entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) in January 2001.  Medical evidence was developed in 
association with that claim.  The evidence included records 
from D. K. Fenner, M.D., for the period from November 2000 to 
December 2000.  The Veteran was seen with complaints of 
weight loss.  He later had elevated laboratory values for 
liver studies.  There was no discussion of any type of kidney 
problems or complaints in the records.  A computed tomography 
(CT) scan of the abdomen was interpreted to show the 
following:

Delayed dilatation may be caused by 
cholelithiasis, cholecystitis.  
Certainly malignancy is not 
excluded.  There are large renal 
cysts also noted.  Ultrasound could 
give additional information as to 
stones within the duct.  Nuclear 
medicine HIDA (hepatobiliary 
iminodiacetic acid) scan could give 
additional information.  

Diagnostic imaging report, Sycamore Shores Hospital, November 
10, 2000.

Also received were treatment records from Johnson City 
Gastroenterology for the period from November 2000 to January 
2001.  A physician, S. W. Fry. M.D., provided the assessment 
and diagnosis of the Veteran's cancer.  The Veteran was noted 
to have a history of nephrolithiasis but there were no 
current complaints or problems of the kidneys noted in the 
records.  

The Veteran died in May 2001.  The appellant submitted her 
claim for entitlement to service connection for the cause of 
the Veteran's death that same month.  She included a copy of 
the Veteran's certificate of death.  The certificate listed 
the cause of death as carcinoma of the gallbladder with 
metastasis to the liver.  No autopsy was performed.  E. E. 
Perry, M. D., signed the Veteran's certificate of death as 
the medical examiner.

Service connection was in effect for residuals of multiple 
gunshot wounds and for postoperative nephrolithiasis, status 
post pyelolithotomy, at the time of the Veteran's death.

The appellant's claim was denied in June 2001.  The bases for 
the denial were that there was no evidence of gallbladder 
cancer in service and there was no evidence to link the later 
developed gallbladder cancer to service.  Further, the 
evidence did not establish that any of the Veteran's service-
connected disabilities either caused, or contributed to his 
death.

The appellant perfected her appeal of the denial of her claim 
in March 2003.  She testified at a video conference hearing 
in September 2003.  It was noted that she would be submitting 
two statements from physicians in support of her claim.  The 
statements would show that the Veteran's service-connected 
nephrolithiasis was a factor in his death.  

The appellant submitted a statement from Dr. Kenner, dated in 
August 2003, wherein he referred to the results of the 
November 2000 CT scan.  He said that he thought the results 
(of large renal cysts) may fall under the category of 
polycystic kidneys, and that such a condition frequently 
contributes to chronic renal failure.  He said it certainly 
may have been a contributing factor in the veteran's overall 
condition and demise.  Dr. Kenner did not relate the finding 
of polycystic kidneys to the Veteran's military service and 
did not say that there was any nexus between the Veteran's 
earlier treatments for nephrolithiasis and his development of 
kidney cysts.  His conclusion was that a condition such as 
polycystic kidneys frequently contributes to chronic renal 
failure, and certainly may have been a contributing factor in 
the Veteran's overall condition and demise.  

The appellant also submitted a statement from Dr. Perry that 
was received in September 2003.  Dr. Perry signed the 
Veteran's certificate of death as the medical examiner.  He 
was the physician that determined the cause of death, and 
listed it as carcinoma of the gallbladder with metastasis to 
the liver.  The Board notes that the he made no mention of 
kidney failure on the certificate of death at the time he 
issued the certificate.  

In his statement, Dr. Perry said that the Veteran died of 
multi-system failure due to his carcinoma with multiple 
metastases.  He said that kidney failure was a factor.  
Dr. Perry did not state that the Veteran's previous treatment 
for nephrolithiasis was related to the kidney failure.  

The Board denied the appellant's claim in April 2004.  The 
Board noted both statements in its decision.  However, it was 
determined that there was no evidence to show that the 
Veteran's service-connected nephrolithiasis caused or 
substantially or materially contributed to his death.  The 
appellant appealed the decision to the Court.  The Court held 
that the Board was not competent to make this determination 
in the first instance in light of the two medical statements.  
The Board's decision was vacated and the case returned to the 
Board.  

The Board provided the appellant 90 days to provide 
additional evidence or information in February 2007.  The 
appellant, through her attorney representative, responded 
that she nothing additional to submit in March 2007.

The Board remanded the case for additional development in 
August 2007.  The Board noted that there were no treatment 
records for the Veteran after January 2001, particularly any 
records to show problems with his kidneys, other than the 
November 2000 CT scan, prior to his death in May 2001.  The 
appellant was to be asked to provide records of the Veteran's 
treatment since January 2001 or authorize the RO to obtain 
the records.  A medical opinion was to be requested to 
address the issue of a possible nexus between the Veteran's 
service-connected nephrolithiasis and his death.  In 
addition, notice as required by the Veterans Claims 
Assistance Act of 2000 (VCAA) was to be provided.  See Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

The RO wrote to the appellant in October 2007.  She was asked 
to provide, or identify records for the Veteran's treatment 
from January 2001 to May 2001.  The appellant, through her 
attorney, requested additional time to provide evidence in 
her case in December 2007.  

The RO developed VA treatment records from the VA medical 
center (VAMC) at Mountain Home, Tennessee.  The records 
covered a period from May 1993 to October 1995.  The records 
related to podiatry care and immunizations.  

The appellant, through her attorney requested a second 
extension of time to submit evidence in January 2008.  The 
request was initially sent to the Board but was forwarded to 
the RO in February 2008.

The appellant submitted additional medical evidence by way of 
a statement from B. Clayton, M.D., that was received in 
February 2008.  Information about Dr. Clayton's license, 
education, and area of practice was also provided.  The 
information indicated that Dr. Clayton was family practioner.  
Dr. Clayton stated the following:

In review of records of [the 
Veteran], it is my opinion that the 
long term kidney damage began with: 
Nephrolithiasis in 1944, followed by 
Pyelonephritis documented 1Oct1944, 
and renal calculus with surgery in 
Oct 1951, followed by Acquired 
Cystic Kidney Disease.  The size and 
extent of the bilateral renal cysts 
along with several lab reports of 
elevated BUN (blood urea nitrogen) 
prior to [the Veteran's] death, lead 
me to concur with Doctors Perry and 
Fenner that decreased kidney 
function played a major role in the 
demise of [the Veteran].  In 
conclusion, [the Veteran's] chronic 
renal damage began in 1941 during 
active duty, and subsequently 
contributed to his death.

Statement of Dr. Clayton, dated January 11, 2008, received 
February 15, 2008.  

A VA medical opinion was provided in April 2008.  The request 
for an opinion noted the history of the case, the statements 
of record from Dr. Fenner, Dr. Perry, and Dr. Clayton.  The 
physician noted that he had reviewed the claims folder, which 
would include the named statements.  The physician stated 
that there was less than a 50 percent probability that the 
Veteran's nephrolithiasis caused his renal cystic disease 
and, therefore, had anything to do with leading into his 
renal failure.  The examiner explained that most renal cystic 
disease is hereditary and not acquired.  Further, while renal 
lithiasis in its worse cases, could lead to renal failure, 
renal lithiasis was not a common etiology for renal cystic 
disease.  

The physician said that there was no evidence in the records 
to suggest that the Veteran's degree of nephrolithiasis was 
to the point to cause or lead to renal failure.  He said the 
mentioned acquired renal cystic disease was a condition that 
was caused, in most cases, by renal failure.  He said the CT 
scan mentioned multiple large renal cysts compatible with 
diagnosis of simple renal cyst or even polycystic kidneys.  
He added that polycystic disease was a hereditary disease and 
could lead to renal failure but he did not feel that the 
Veteran's renal lithiasis contributed.  

He also said that renal cystic disease may increase the risk 
of renal lithiasis but he was not aware of any evidence that 
the reverse was true.  He said the Veteran's multiple system 
failure was most likely the result of his carcinoma of the 
gallbladder with metastasis to the liver, which caused the 
multiple system failure.  He said he had reviewed several 
sources in forming his opinion and listed the sources.  

The appellant's claim was re-adjudicated in August 2008.  The 
claim remained denied and she a supplemental statement of the 
case (SSOC) was issued.

The appellant, through her attorney representative, initially 
responded that she had nothing further to submit in October 
2008.  However, she later submitted a statement from her 
daughter in support of her claim.  The daughter contended 
that the Veteran's kidney disorder did contribute to his 
cause of his death.  

The Board remanded the case in December 2008.  The RO wrote 
to the appellant in April 2009.  She was again asked to 
identify or provide records of the Veteran's treatment from 
January 2001 to May 2001.  The appellant responded that she 
had no further information to submit in May 2009.  

The appellant submitted a statement later in May 2009.  She 
said VA had all of the evidence.  She noted that three 
physicians had said that the Veteran's kidneys could have 
been the cause of his death.  She said one VA physician had a 
different opinion.  

II.  Analysis

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Malignant tumors may be 
presumed to have been incurred in service if the disease is 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

In regard to the medical evidence in this case, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (229) (1995).

The Board has reviewed the records provided by the appellant 
for Dr. Fenner and Dr. Fry.  The records relate only to the 
initial diagnosis of the Veteran's cancer beginning in 
November 2000, they do not extend to the time of the 
Veteran's death in May 2001.  Moreover, the records make no 
mention of acquired cystic kidney disease at any time.  Nor 
do they address any finding of long-term kidney damage 
related to the Veteran's service-connected nephrolithiasis.  
The records note his past history of kidney stone removal in 
1953.  

Dr. Fenner provided a statement in August 2003 wherein he 
cited the results of the November 2000 CT scan of the 
Veteran's abdomen from November 2000.  He noted that scan 
showed multiple cysts in the kidneys.  He said he thought 
this may fall under the category of polycystic kidneys, and 
such a condition frequently contributes to chronic renal 
failure.  He added that this may have been a contributing 
factor in the Veteran's overall condition and demise.  He 
never related this condition to the Veteran's service-
connected nephrolithiasis.  

Dr. Perry said that the Veteran died from multiple system 
failure due to his carcinoma with multiple metastases.  He 
said kidney failure was a factor.  He did not opine as to 
whether the Veteran's kidney failure was related to his 
service-connected nephrolithiasis.

Dr. Clayton appears to have reviewed the STRs and VA records 
from 1951.  He drew the conclusion that the evidence 
supported a diagnosis of acquired cystic kidney disease.  He 
also said decreased kidney function played a major role in 
the Veteran's demise.  He concluded that chronic renal damage 
had its onset during the Veteran's service and contributed to 
his death.  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); see 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

Dr. Clayton does not identify where the record supports his 
statement of long-term kidney damage.  In light of the 
absence of such a finding by Drs. Fenner and Fry and given 
the complete lack of medical evidence from the 1950's until 
the Veteran's diagnosis of cancer in November 2000, there is 
no evidence in the claims folder to support his conclusion.  
There is no competent evidence to show any continuity of 
kidney problems over that nearly 50-year period.  Neither Dr. 
Fenner nor Dr. Fry addressed any evidence of current kidney 
disease in their treatment records to indicate a chronic, and 
ongoing problem outside of the earlier history from the 
1950's.  If such a disorder was present, it is reasonable to 
conclude it would be a factor in assessing the Veteran's 
overall condition and treatment options.  The CT scan 
findings did reveal evidence of renal cysts but, again, there 
was no mention of any type of a kidney disorder at that time 
by Dr. Fenner even after the results of the study were known.

As to the statements from Dr. Fenner and Dr. Perry, they are 
both speculative.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); see also Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim). 

Dr. Perry made no connection at all between the Veteran's 
kidney failure and his previously diagnosed nephrolithiasis.  
Dr. Fenner said the renal cysts shown on the CT scan may fall 
under the category of polycystic kidneys.  He also said such 
a condition frequently contributed to chronic renal failure 
and may have been a contributing factor in the Veteran's 
overall condition and demise.  Dr. Fenner did not say that 
the cysts, and the possibly polycystic kidneys, were related 
to the Veteran's nephrolithiasis.  He stated only that 
polycystic kidneys frequently contribute to chronic renal 
failure and may have a connection to the Veteran's death.  
His opinion is speculative as to a possible diagnosis, it is 
speculative as to whether there was evidence of a chronic 
renal condition, and he does not provide a relation of the 
condition to any of the Veteran's service-connected 
disabilities.  

In contrast, the VA examiner reviewed the evidence of record, 
to include the statements from Dr. Fenner, Dr. Perry, and Dr. 
Clayton.  He opined that there was less than a 50 percent 
probability that the Veteran's service-connected 
nephrolithiasis caused renal cystic disease.  He further 
opined that the there was less than a 50 percent probability 
that the Veteran's service-connected nephrolithiasis had 
anything to do with leading to renal failure.  

Unlike the three other opinions, the VA physician noted that 
most cases of renal cystic disease were hereditary and not 
acquired.  He noted that in worst case scenarios, renal 
lithiasis could lead to renal failure.  The Board notes that 
this was never opined as what happened in the three private 
opinions.  The VA physician stated that the evidence of 
record showed that the Veteran's renal lithiasis was not to 
the degree to cause or lead to renal failure.  He noted that 
results of the CT scan were consistent with a diagnosis of 
simple renal cyst or even polycystic kidneys.  However, 
polycystic kidneys were also a hereditary disease and could 
lead to renal failure.  He noted that renal cystic disease 
may increase the risk of renal lithiasis but he was not aware 
of any evidence that showed the reverse to be true.  

The VA examiner concluded that the Veteran's multiple system 
failure was most likely the result of his carcinoma of the 
gallbladder with metastasis to the liver.  Finally, the VA 
examiner cited to several reference sources in support of his 
opinion.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  In reviewing the medical 
evidence, the Board is "certainly free to discount the 
credibility of [a] physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  The probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds the probative value of the 
medical opinion of the VA examiner to outweigh the probative 
value of the opinions from Dr. Fenner, Dr. Perry, and Cr. 
Clayton.  The VA examiner provided a thorough discussion of 
the medical issues involved, he analyzed the evidence of 
record, to include the private opinions, and he concluded 
that the evidence was such to show a less than 50 percent 
probability that the Veteran's service-connected 
nephrolithiasis caused, or contributed materially or 
substantially to his death.  The VA examiner provided reasons 
for the conclusion and cited to source material in support of 
his reasoning.  

The three private opinions were conclusory statements that 
provided little to no support for the individual conclusions.

The preponderance of the evidence is against the claim.  The 
claim for entitlement to service connection for the cause of 
the Veteran's death is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2009)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2008), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The appellant submitted her claim in May 2001.  The initial 
unfavorable rating action occurred in June 2001.  The 
appellant was not provided any notice prior to the rating 
decision of June 2001.

The appellant requested, and was provided a copy of the 
claims folder in July 2001.  She submitted evidence and 
argument in support of her claim in the intervening period to 
include testifying at a hearing in September 2003.  
Entitlement to nonservice-connected death pension benefits 
was established in April 2002.

The RO wrote to her in June 2003.  The letter advised the 
appellant of the evidence required to substantiate her claim 
for service connection of the Veteran's cause of death.  The 
letter further advised the appellant of the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  The letter did not 
inform the appellant of the Veteran's service-connected 
disabilities.

The Board denied her claim in April 2004.  The appellant, 
with attorney representation, appealed the decision.  She 
presented written argument to the Court and was successful in 
having the Board decision vacated and the case returned for 
additional development.

The Board remanded the case in August 2007.  The RO wrote to 
the appellant in October 2007.  She was asked to either 
provide, or identify, additional medical records for the 
period form January 2001 to May 2001.  She was also provided 
with information on how to substantiate a claim for 
entitlement to DIC benefits.  The letter advised what VA 
would do in the development of her claim, what she needed to 
do in support of her claim.  The letter provided the notice 
required by Dingess about effective dates and how disability 
ratings are determined.

Additional evidence was developed and the appellant submitted 
lay statements and the opinion from Dr. Clayton.  The 
appellant neither identified additional medical records nor 
provided any despite the request.  Her claim was re-
adjudicated twice, with SSOCs issued in August 2008 and 
October 2008, respectively.  

The Board remanded the case again in December 2008.  The 
previous notice letter was not compliant with Hupp.  The RO 
wrote to the appellant in April 2009.  In addition to the 
information provided in the previous two letters, the current 
letter informed her of the Veteran's service-connected 
disabilities.  She was again asked to provide medical 
evidence for the period from January 2001 to May 2001.

The appellant responded that she had no additional evidence 
but did submit a statement in support of her claim in May 
2009.  The RO re-adjudicated the claim and issued two SSOCs 
in June 2009.

The appellant has not disputed the contents of the VCAA 
notice in this case.  She was not provided notice prior to 
the initial unfavorable action in this case; however, she has 
not been prejudiced by this action.  The appellant has 
continually submitted argument and evidence in support of her 
claim.  

The appellant has demonstrated actual knowledge of the 
evidence required to substantiate her claim.  She has secured 
medical evidence to address the question of causation.  She 
has argued her case before the Court and again before the 
Board.  She has been represented by an attorney for most of 
the pendency of her appeal.  

In addition, she has been afforded a meaningful opportunity 
to respond and to participate in the development of her 
claim.  There is no evidence of prejudice to the appellant 
based on any notice deficiency and she has not alleged any 
prejudice.  Thus, the Board is satisfied that there is no 
prejudice to the appellant.   

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  All available evidence 
pertaining to the appellant's claim has been obtained.  The 
evidence includes the Veteran's STRs, private records, and VA 
treatment records.  Attempts were made to obtain additional 
VA records from the 1950's but no treatment records were 
found, only documentation of treatment. The appellant 
testified at a video conference hearing in September 2003.  
The Board remanded the case in 2007 and 2008 for additional 
development.

In regard to the remand of December 2008, the Board notes 
that the remand included a preliminary assessment of the 
evidence of record, to include the medical opinions provided 
by the three private physicians.  The Board instructed that 
the appellant should be contacted and informed that the 
opinions did not provide a rationale for their conclusions, 
and that Dr. Clayton did not identify the records he reviewed 
in providing his opinion.  The instructions noted that the 
appellant should be encouraged to obtained additional 
opinions from the physicians, or any other competent sources 
that define what records were reviewed and that provide a 
rationale for their opinion.  

The RO's letter of April 2009 did not include the above 
instruction.  However, the RO's development, and the fact of 
the appellant's response of May 2009 wherein she said VA had 
all of the evidence on file, show that there was substantial 
compliance with the remand of December 2008.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

The Board finds that VA has satisfied its duty to notify and 
assist.  The appellant has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
David P. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


